Case 2:20-mj-00465-BNW Document 12 Filed 11/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA |

IMPOSITION OF FINE, SPECIAL ASSESSMENT, and/or PROCESSING FEE
PAYMENT INFORMATION _ '

DEFENDANT: Marten B lencherd| CAsEH GC eO- my O4bS - Bul

‘a {.~/4,-— A

 

 

 

 

 

DATE IMPOSED: eet ene VC RECEIVED)
: Titec ito
You have been sentenced to pay a fine by the United States District Court ENTERED ____ SERVED ON

“ _A special assessment has been imposed in accordance with the Federal Victims Grime Act of 1984QQUNGESPARTIES 08 RECORD

 

 

 

 

 

 

 

 

 

 

 

 

A processing fee has been imposed in accordance with the Consolidated Appropfiations Act( 2005
The amount you owe is as follows: NOV 25 2020
oe RT
Citation/Count # 1 150.00 Citation/Count # "al STR ict TOF NEVADA eR
Fine Imposed: $ IsTR
is DISMISSED Assessment: $ }o.0 v is DISMISSE] BY: Assessment $ DEPUTY
Processing fee: 3 ~ Processmrg-fee: $ .
Citation/Count # z Fine Imposed: $ Citation/Count # Fine Imposed: $
is DISMISSED Assessment: $ is DISMISSED Assessment: $
Processing fee: $ _____ '  Processingfee: $
Citation/Count # Fine Imposed: $ Citation/Count # Fine Imposed: $
is DISMISSED Assessment: §$ is DISMISSED Assessment: §
Processing fee: $ ____ Processing fee: $
TOTAL AMOUNT YOU OWE S$ | bo -O0 BALANCE YOU OWE (less Cash Bail) $

The entire amount listed above is due immediately.

Cash bail in the amount of $ previously posted may apply toward the fine. Please obtain a Bail
Release form from the clerk to accomplish this.

The Court has authorized a payment schedule for the total amount you owe or any balance due (less cash bail as noted
above) as follows:

$ due by/within days/months; $ due by/within days/months;
$ due He by/within days/months; and/or on the day of each until paid in
full.
_.._—s—sC STATUS HEARING set for Tuesday, at 1:30PM in Crirm . Hearing will be Vacated if fine is paid in
full.

SPECIAL NOTE: Until the fine is paid in full, you are required to notify the United States Attorney of any change i in your
mailing address or residence address not later than 30 days after the change occurs.

Payment will be made to:

Central Violations Bureau, P. O. Box 780549, San Antonio, TX 78278 (Phone #1 -800-827-2982)
(Check; money order; or major credit cards accepted online) Website: www.cvb.uscourts.gov

>a Clerk, U.S. District Court, 333 Las Vegas Blvd. South, Rm. 1334, Las Vegas, NV 89101
(Phone # 702-464-5405) Office hours: 9:00 a.m. to 4:00 p.m., Monday through Friday, except holidays
(EXACT cash only; check; money order; or major credit card accepted. This court does not accept payment by
phone.)

Take this form to the Clerks Office, Room 1334 (1" floor of this building), immediately following this hearing to make
your first or total payment.

ITISSO ORDERED by: _ Hon. DANIEL J. ALBREGTS, Courtroom #3A
x” Hon. BRENDA WEKSLER, Courtroom #3B
Hon, NANCY J. KOPPE, Courtroom #3C -
Hon. CAM FERENBACH, Courtroom #3D
Hon. ELAYNA J. YOUCHAH, Courtroom# |
Hon. , Courtroom #

POQ-Fine Sheet - Rev. 6-19
